Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton to present at the J.S. Herold 2007 Pacesetters Energy Conference CALGARY, Sept. 20 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce that Ernie Sapieha, President and CEO, will present at 9:00 am MT (11:00 am ET) on Tuesday, September 25, 2007 at the J.S. Herold 2007 Pacesetters Energy Conference in Greenwich, Connecticut. A link to the presentation slides will be available at the start of the presentation on Compton's website at www.comptonpetroleum.com. Corporate Information Compton Petroleum Corporation is a Calgary-based public company actively engaged in the exploration, development, and production of natural gas, natural gas liquids, and crude oil in the Western Canada Sedimentary Basin.
